Title: To James Madison from Benjamin Hawkins, 3 [July] 1789
From: Hawkins, Benjamin
To: Madison, James


My dear friend!
Warren the 3rd. June [July] 1789
I arrived a few days past from Wilmington, and had an opportunity of hearing the sentiments of a number of people in five counties through which I traveled who were originally opposed to the new government. They have, most of them, changed their opinions, and are now friendly to it.
I am anxious to know the fate of your attempt to mend the constitution, and whether anything can, with certainty, be done that will conciliate its opponents. If it should appear in the investigation that there are difficulties greater than you seem to apprehend, I wish that the subject could be postponed ’till after the meeting of our Convention.
The opponents here will, I expect, avail themselves of every thing to strengthen their party.
The Resolution of the assembly of Pennsylvania respecting the circular letter from the Legislature of Virginia certainly do[e]s them great credit, and altho’ I approve it in toto, yet If something can be done without a material alteration of the system I hope their senators & representatives would readily assist.
We have in this State a strong predilection for paper money, our folly buoys us above experience, and will in the end prove ruinous to many of our citizens. The first emission of our money (£100.000[)] depretiated to 10/. the second (£100.000) depreciated the whole sum to 16/. the dollar. Most of our debts for the last two years to the merchants have been at from 500 to 600 ⅌ Cent currency on sterling, and those and credit sales at from 16/ to 20/ the dollar. Our sinking fund meeting no encroachment has reduced our paper to £150.000. and money has appretiated, at ready money sales by sheriffs and constables; it is some times at 9/ and often at par. This great appretiation alarms the debtors and will probably induce a dislike to the general government from a conviction that gold or silver only must be sought for in payment of debts.
The Grasshopper has very much injured our crop of Tobacco, some people have re-planted three & four times, with but little success. I have the honour to be with great & sincere esteem thy dear friend yr. most obedt Servt.
Benjamin Hawkins
